Order filed, June 7, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00469-CR
                                    ____________

                        ANDREW SCOTT PARKE, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee


                       On Appeal from the 230th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1202736


                                         ORDER

       The reporter’s record in this case was due June 4, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Mary Ann Rodriguez, the official court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                      PER CURIAM